Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 1 of 7 PagelD# 2

 

State Board of Elections

 

COMMONWEALTH of VIRGINIA
State Capitol
— Official —

Honorable Mark. S. Davis, Chief Judge of the United
To the: States District Court fo rhe Eastern District of Virginia

We, the undersigned, Electors of President and Vice President
of the United States of America, being Electors duly and
legally appointed for the Commonwealth of Virginia, do
hereby certify that true and correct lists of all the votes of the
Commonwealth of Virginia given for President of the United
States of America, and all the votes given for the Vice
President of the United States of America are contained
herein.

In testimony whereof, we have hereunto signed our names,
on the 14th day of December, in the year of our Lord, two
thousand and twenty,‘and in the two hundred and forty-fifth

year of the Commonwealth.
udauR Atel
y Ze IF —
Latin La larsbrer
he lily He
apuckede | Kongh,

7
Electors log hase 7) ong, Cnty

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 2 of 7 PagelD# 3

 

 

 

COMMONWEALTH of VIRGINIA
CERTIFICATE OF ASCERTAINMENT

I, RALPH S. NORTHAM,
Governor of the Commonwealth of Virginia,

hereby certify that at a meeting of the State Board of Elections,
held pursuant to law on the sixteenth day of November, 2020, on

examination of the Certified Abstracts of Votes in the office of

said Board, cast at the election held on the third day of
November, 2020, for Electors of President and Vice President of
the United States of America, it was ascertained and determined
that the following named persons received votes as follows

respectively to-wit:

 

 
Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 3 of 7 PagelD# 4

 

 

Joseph R. Biden & Kamala D. Harris

for Matthew D. Rowe
for Barbara H. Klear
for Clinton L. Jenkins
for Kimberly M. Dieber

for Cyliene R. Montgomery

for Leah V. Pence

for Robert A. Martin
for Charles C. Hines
for Karen B. Combs
for Fllen Scott

for Suchada V. Langley
for Margo E. Horner
for Susan R. Swecker

Donald J. Trump & Michael R. Pence

for Dorothy Louisa Miller
for Susan Leigh Mayhew
for Jackson Reagan Butler

 

for Alan John Cobb

for
for
for

for Cynthia Stella Tamayo Free

for
for
for
for
for

for
for
for
for
for
for
for
for
for
for
for
for
for

Keith Gillingham Damon
Catherine Stone McNickle
Richard Art Viguerie

Virginia Derby Jordan
Michael Charles Maibach
John G. Selph

Earl Walker Jackson, Sr.
Anne Taetzsch Fitzgerald

Jo Jorgensen & Jeremy F. “Spike” Cohen

Dominick J. Dunbar
Robert K. Dean

James J. St. John

Paul H. Kunberger
Dean D. Davison

Brian A. Hiner
Christopher D. Davis
Martin L. Overstrom
Sara-Amanda M. Venegas
Christopher S. Frashure
Marta S. Howard

Eric W. Bowling
James W. Lark, II

2,413,568
2,413,568
2,413,568
2,413,568
2,413,568
2,413,568
2,413,568
2,413,568
2,413,568
2,413,568 .
2,413,568
2,413,568
2,413,568

1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430
1,962,430

64,761
64,761
64,761
64,761
. 64,761
64,761
64,761
64,761
64,761
64,761
64,761
64,761
64,761

 

 

 
Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 4 of 7 PagelD# 5

 

 

 

I Hereby Certify that it was ascertained and determined by

the State Board of Elections that Matthew D. Rowe, Barbara H. Klear, Clinton L.
Jenkins, Kimberly M. Dieber, Cyliene R. Montgomery, Leah V. Pence, Robert A.
Martin, Charles C. Hines, Karen B. Combs, Ellen Scott, Suchada V. Langley, Margo
E. Horner, and Susan R. Swecker having received the greatest number of votes cast
in said election were duly appointed as electors for Joseph R. Biden and Kamala
D. Harris respectively for President and Vice President of the United States.

In Testimony Whereof, I have hereunto set my hand
as Governor, and caused the Seal of the
Commonwealth to be affixed. Done at the City of
Richmond, this _/ YH day of December, in the year
of our Lord two thousand and twenty and in the two

hundred and forty-fifth year of the Commonwealth.

 

By the Governor 5 Vawter

Secretary of the'Commonwealth

 

 
Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 5 of 7 PagelD# 6

 

 

 

CERTIFICATE OF VOTE

IN WITNESS WHEREOF, we have hereunto signed our names at the Capitol, in
the City of Richmond, Commonwealth of Virginia, on the 14TH day of
December, in the year of our Lord, two thousand and twenty, and in the two

hundred and forty-fifth year of the Commonwealth.

berg Lp Klar

Barbara H. Klear

Gplacns TA eof oriiag a A Ew

Cyliene R. Montgomery Leah V-Pence ~~ “]

 

 

 

 

Ellen Scott/’//

—Lucbacla V: domah our uso fy © hw

BE. fforner

 

 

 
Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 6 of 7 PagelD# 7

 

 

 

COMMONWEALTH of VIRGINIA
_ CERTIFICATE OF VOTE

United States of America
Commonwealth of Virginia

We, the undersigned, Electors of President and Vice President of the United States of America
for the next ensuing regular term of the respective offices thereof being Electors duly and legally
appointed by and for the Commonwealth of Virginia, as appears by the annexed list of Electors
and the Certificate of the Executive, made, certified and delivered to us by the direction of the
Executive of the State, having met and convened in the City of Richmond, Virginia, and the seat
of Government, at the Capitol, in pursuance of the Constitution and laws of the United States,
and also in pursuance of the Constitution and laws of the Commonwealth of Virginia, on the

14TH day of December, in the year of our Lord, two thousand and twenty.

DO HEREBY CERTIFY, that, being so assembled, we duly qualified and organized and that all
the Electors duly and legally appointed by and for the Commonwealth of Virginia appeared and
answered to their names, and that thereupon, being duly in session at said Capitol on the 14TH
day of December, in the year of our Lord, two thousand and twenty, we proceeded to vote by roll

call, and voted first for such President, and then for such Vice President, by distinct roll calls.

And we further certify that the following are two distinct lists, one of the votes for such President

and the other of the votes for such Vice President.

 

 
Case 2:20-mc-00035-MSD Document 1-1 Filed 12/16/20 Page 7 of 7 PagelD# 8

 

 

 
 
 
 

es

COMMONWEALTH of VIRGINIA

List of all persons voted for as President of the United States of America,
with the number of votes for each.

NAMES OF PERSONS VOTED FOR NUMBER OF VOTES

Joseph R. Biden, of the State of Delaware, Thirteen
And no other person

List of all persons voted for as Vice President of the United States of America,
with the number of votes for each.

NAMES OF PERSONS VOTED FOR NUMBER OF VOTES

Kamala D. Harris, of the State of California, Thirteen
And no other person

 

 
